      Case: 3:20-cv-00224-NBB-RP Doc #: 88 Filed: 03/19/21 1 of 5 PageID #: 2248




                        IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF MISSISSIPPI
                                    Oxford Division


 JOHN RASH,                                         )
                                                    )
                       Plaintiff,                   )
                                                    )   Civil No. 3:20-cv-00224-NBB-RP
 v.                                                 )
                                                    )
 LAFAYETTE COUNTY, MISSISSIPPI,                     )
                                                    )
                       Defendant.                   )
                                                    )
                                                    )

        MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF JOHN RASH’S
             RESPONSE TO DEFENDANT’S MOTION TO STRIKE

       Plaintiff John Rash respectfully submits this Memorandum of Law in support of his

Response to Defendant’s Motion to Strike Plaintiff’s Exhibits 45 through 48 from Plaintiff’s

Response to Defendant’s Motion for Summary Judgment (ECF No. 86).

                                         ARGUMENT

       Defendant’s motion to strike seeks to strike four exhibits from Plaintiff’s opposition to

Defendant’s Motion for Summary Judgment—four articles published in the local and national

press—on the basis that Plaintiff did not produce copies of those materials to Defendant in

discovery. Defendant’s motion should be denied.

       Plaintiff submitted the materials at issue to corroborate other testimonial and documentary

evidence (which Defendant does not challenge) rebutting Defendant’s unsupported assertion,

made for the first time in Defendant’s summary judgment papers, that the grounds of the Lafayette

County Courthouse prior to 2015 were “reserved for government functions” and “restricted to

individuals who had court and related business within the Courthouse,” with the sole exception



                                                1
       Case: 3:20-cv-00224-NBB-RP Doc #: 88 Filed: 03/19/21 2 of 5 PageID #: 2249




that the County Administrator would “occasionally grant requests for use of the grounds by

citizens” for certain community functions. ECF No. 25 at 3. In contrast to Defendant’s assertion

about use of the Courthouse Grounds prior to 2015, the materials at issue contain nothing new or

surprising, especially to any long-term visitor to or resident of Oxford and its Courthouse Square.

Rather, the cited comments, made years or decades ago by individuals with no connection to this

lawsuit, reflect public perception of the Courthouse Grounds’ historical role in the community as

a public forum and gathering space:

   •    Exhibit 45, “Lafayette County Courthouse Remains Anchor of Community,” Daily
        Journal, Nov. 26, 2012, was cited for the proposition: “Throughout the life of Oxford and
        Lafayette County, the courthouse square has been an anchor of the community.”

   •    The following recollections, sourced to J.R. Cofield, were cited to Exhibit 46, “The
        Square,” Hotty Toddy, May 21, 2013: “Saturday was always the busiest day of the week. .
        . . ‘Some Saturday’s the Courthouse lawn was circus like. Spring, summer, and fall, farmers
        set up rough stalls to sell their produce. . . . The Courthouse lawn also attracted some
        “blaring” sermons from traveling evangelist. Through the years many things have change
        around the town, but the Courthouse lawn is still dead center for Oxford.’”

   •    Exhibit 47, “William Faulkner’s Mississippi,” The Washington Post, June 3, 1984, was
        cited for its historical narration of “the life of the town” as seen from the square: “the pickup
        trucks with rifles in their gun-racks; the country people, white and black, who came into
        town on Saturdays and stood on the corners of the square, socializing as they waited for
        their rides home; the old men who sat on benches outside the courthouse.”

   •    Exhibit 48, “The Original Square Squatters,” Hotty Toddy, May 13, 2013, was cited for
        the notion that “[s]everal generations of Oxonians have great stories from their time
        hanging out at the statue of the Confederate soldier in Oxford. It’s been going on for 100
        years among young and old alike.”

ECF No. 78 at 15–16. Such publicly-available background materials are appropriately considered

by the Court in its analysis of the forum status of the Courthouse Grounds, and Defendant did not

suffer any prejudice from any allegedly late or deficient disclosure.

        Courts properly consider materials in the public record when conducting First Amendment

forum analysis. For example, the County’s primary authority in support of its forum analysis—

the D.C. Circuit’s ruling in Hodge v. Talkin, 799 F.3d 1145 (D.C. Cir. 2015)—made extensive


                                                   2
     Case: 3:20-cv-00224-NBB-RP Doc #: 88 Filed: 03/19/21 3 of 5 PageID #: 2250




reference to a piece written by Justice Breyer in the Supreme Court’s journal, as well as other

secondary sources, in analyzing the history, structure, function, and public perception of the forum

at issue in that case. See Hodge, 799 F.3d at 1150–51, 1158–59 (relying on, inter alia, Statement

Concerning the Supreme Court's Front Entrance, 2009 J. Sup.Ct. U.S. 831 (2010) (Breyer, J.),

Fred J. Maroon & Suzy Maroon, The Supreme Court of the United States (1996), and Pamela Scott

& Antoinette J. Lee, Buildings of the District of Columbia (1993)). This consultation of publicly-

available materials and secondary sources bearing on the social and historical context of a

particular forum is appropriately part of the holistic inquiry contemplated by First Amendment

forum analysis, regardless of whether such source materials are produced by litigants in the course

of discovery (it appears the court in Hodge did its own research).

       Importantly, the materials at issue were not located in Plaintiff’s files, but were (and are)

equally available in the public domain to both parties. See, e.g., Hobson v. Mattis, No. 3:14-CV-

01540, 2017 WL 11475404, at *7 (M.D. Tenn. Sept. 11, 2017) (“[T]here is no discovery obligation

to produce documents in the public record that are equally available to both parties.”); Krause v.

Buffalo and Erie County Workforce Development Consortium, Inc., 425 F. Supp. 2d 352, 374

(W.D.N.Y. 2006) (denying motion to strike publicly-available documents, and reasoning that “the

records are public documents which are equally accessible to all parties”); Tequila Centinela, S.A.

de C.V. v. Bacardi & Co., Ltd., 242 F.R.D. 1, 11 (D.D.C. 2007) (“Typically, courts do not order

discovery of public records which are equally accessible to all parties.”); cf. Landrum v. Banana

Wheels, Inc. of Houston, No. CIV. A. 89-4063, 1990 WL 163635, at *2 (E.D. La. Oct. 18, 1990)

(denying motion to compel discovery that is “part of the public record, and is equally accessible

to the [movant]”); Bass v. Gulf Oil Corp., 304 F. Supp. 1041, 1050 (S.D. Miss. 1969) (same).




                                                 3
     Case: 3:20-cv-00224-NBB-RP Doc #: 88 Filed: 03/19/21 4 of 5 PageID #: 2251




        Moreover, Plaintiff collected and submitted these materials in response to an argument

Defendant raised regarding the pre-2015 usage of the Courthouse Grounds for the first time in its

summary judgment briefing. Defendant made that argument without citing competent supporting

evidence and without having developed any such evidence during discovery, and it should be

rejected for that reason alone. ECF No. 78 at 11 n.7, 18.        But having chosen to make sweeping,

unfounded assertions about the historical usage of the Courthouse Grounds, Defendant is in no

way prejudiced by Plaintiff’s submission of public documents reflecting the historical record.

These materials are not, for instance, evidence from Plaintiff’s files for which Defendant did not

have the opportunity to question Plaintiff during the discovery process.1 Defendant also fails to

state what discovery it might have sought had these materials been produced earlier. Absent

prejudice, which Defendant has not articulated, any failure to disclose or late disclosure was

harmless under Fed. R. Civ. P. 37(c)(1). See, e.g., S.L. ex rel. Lenderman v. St. Louis Police Dept.

Board of Commissioners, 2012 WL 3564030, at *9 n.8 (E.D. Mo. 2012), aff’d in part, appeal

dismissed in part, 725 F.3d 843 (8th Cir. 2013) (“Plaintiff states that she gathered the [newspaper]

articles in the process of preparing her response to the summary judgment motions. The Court

concludes that the failure to disclose the articles at an earlier time was substantially justified. The

articles were equally available to both sides and thus the failure to disclose is also harmless [under

Fed. R. Civ. P. 37(c)(1)].”); San Francisco Residence Club, Inc. v. Baswell-Guthrie, 897 F. Supp.

2d 1122, 1224-25 (N.D. Ala. 2012) (failure to disclose public records is harmless under Rule 37).




1
 Defendant took no depositions during discovery. In addition, Plaintiff in his written discovery, including
his Response to Defendant’s Interrogatory Number 4, disclosed his intent to use “any other publicly-
available document that Plaintiff may deem relevant to this case,” which covers these exhibits and put
Defendant on notice of their use.


                                                    4
     Case: 3:20-cv-00224-NBB-RP Doc #: 88 Filed: 03/19/21 5 of 5 PageID #: 2252




                                          CONCLUSION

       For the foregoing reasons, Defendant’s Motion to Strike Plaintiff’s Exhibits 45 through 48

from Plaintiff’s Response to Defendant’s Motion for Summary Judgment should be denied.

                                                        Respectfully submitted,

 Dated: March 19, 2021

                                                             /s/ Joshua Tom
 SIMPSON THACHER & BARTLETT LLP                       AMERICAN CIVIL LIBERTIES UNION OF
 Jonathan K. Youngwood (pro hac vice)                 MISSISSIPPI FOUNDATION, INC.
 Isaac Rethy (pro hac vice)                           Joshua Tom, MS Bar. No 105392
 425 Lexington Avenue                                 Landon Thames, MS Bar No. 105127
 New York, NY 10017                                   P.O. Box 2242
 (212) 455-2000                                       Jackson, MS 39225
 jyoungwood@stblaw.com                                Phone: (601) 354-3408
 irethy@stblaw.com                                    jtom@aclu-ms.org
                                                      lthames@aclu-ms.org
 C. Jackson Williams, MS Bar No. 7226
 P.O. Box 69
 Taylor, MS 38673                                     Attorneys for Plaintiff John Rash
 Phone: (662) 701-9447
 cjxn@mac.com


                                 CERTIFICATE OF SERVICE

        I, Joshua Tom, hereby certify that on March 19, 2021, I electronically filed the foregoing
with the Clerk of the Court using the ECF system which sent notification of such filing to all parties
on file with the Court.


                                                        /s/ Joshua Tom
                                                        Joshua Tom




                                                  5
